Amy K. Welch
The Law Offices of William R. Satterberg, Jr.
709 4th Avenue
Fairbanks, Alaska 99701
(907) 452-4454 (phone)
(907) 452-3988 (fax)
office@satterberg.net
Attorney for Plaintiff

                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

POLAR ENVIRONMENTAL                       )
TECHNOLOGIES, INC.,                       )
                                          )
                     Plaintiff,           )
                                          )
       vs.                                )
                                          )
RUST-OLEUM CORPORATION,                   )
                                          )      Case No. _4:20-cv-00017-HRH_______
                     Defendant.           )
                                          )

                                     COMPLAINT

       COMES NOW Plaintiff, POLAR ENVIRONMENTAL TECHNOLOGIES, INC.,

by and through its attorney of record, the Law Offices of William R. Satterberg, Jr., and

hereby complains against Defendant, RUST-OLEUM CORPORATION as follows:

                             Parties, Jurisdiction, and Venue

       1.     Plaintiff Polar Environmental Technologies, Inc. (“Polar”) is an Alaska

corporation in good standing with its principal place of business in Fairbanks, Alaska.



                                        Page 1 of 7




       Case 4:20-cv-00017-HRH Document 1 Filed 05/05/20 Page 1 of 12
       2.     Defendant Rust-Oleum Corporation (“Rust-Oleum”) is a Delaware

corporation with its principal place of business in Illinois.

       3.     Rust-Oleum purposefully availed itself of the benefits of conducting business

in Alaska.

       4.     The events giving rise to this complaint occurred primarily in or around

Fairbanks, Alaska, in the Fourth Judicial District.

       5.     This is a dispute for an amount of damages in excess of $100,000.00.

       6.     Pursuant to the Exclusive Sales and License Agreement between the Parties,

venue is proper in the United States District Court for the District of Alaska.

                                    Factual Allegations

       7.     On or about February 1, 2016, the Parties entered into an Exclusive Sales and

License Agreement (“Agreement”), attached as Appendix 1.

       8.     Pursuant to the Agreement, Polar agreed that it would not sell or otherwise

distribute its flexible treading products to any persons or entities, other than Rust-Oleum,

for sale in the consumer retail and industrial distribution channels, excluding Alaska.

       9.     In consideration of the exclusive right to purchase, Rust-Oleum agreed to

purchase from Polar not less than $500,000 of product each year during the term of the

Agreement.

       10.    Polar retained the right to convert the Agreement into a non-exclusive sales

agreement in the event that Rust-Oleum failed to purchase $500,000 of product during any

year under the Agreement.
                                          Page 2 of 7




        Case 4:20-cv-00017-HRH Document 1 Filed 05/05/20 Page 2 of 12
       11.    Rust-Oleum agreed to pay Polar three percent on its net sales of the products,

to be paid quarterly within thirty days after the end of each calendar month during the term

of the Agreement.

       12.    Polar reserved the right, upon termination of the Agreement, to procure from

Rust-Oleum information on all sales of products during the twelve months preceding

termination of the Agreement. Sales information included, but was not limited to, customer

contact information, sales pricing, and sales volume.

       13.    Rust-Oleum agreed, upon termination of the Agreement, to contact and refer

to Polar all customers having purchased products in the twelve months preceding

termination of the Agreement.

       14.    During the first year of the Agreement, February 1, 2016 through January 31,

2017, Rust-Oleum purchased approximately $562,000 of product, thereby meeting the

threshold amount pursuant to the Agreement.

       15.    By the end of the second year of the Agreement, February 1, 2017 through

January 31, 2018, Rust-Oleum failed to purchase the minimum $500,000 of product. Rust-

Oleum purchased only approximately $268,869 of product from Polar that year.

       16.    Throughout the second and third years of the Agreement, Rust-Oleum made

representations that it was entering into an agreement with The Home Depot to sell the

products, which required Polar to expend significant resources to accommodate the

anticipated higher volume of production.


                                        Page 3 of 7




       Case 4:20-cv-00017-HRH Document 1 Filed 05/05/20 Page 3 of 12
       17.    Rust-Oleum failed to provide the accountings of the quarterly royalty

earnings and failed to make the required quarterly payments.

       18.    Polar expended significant sums to accommodate Rust-Oleum’s demands for

production in reliance upon the volume anticipated by the Agreement and upon Rust-

Oleum’s representations regarding a future contract with The Home Depot.

       19.    On or about August 23, 2018, Polar terminated the exclusivity Agreement.

       20.    Rust-Oleum failed to provide Polar with its customer and sales information

upon termination pursuant to the Agreement.

       21.    Rust-Oleum failed to refer clients to Polar upon termination of the

Agreement.

       22.    On or about March 28, 2019, Rust-Oleum began to comply with the

termination provisions requiring referrals of customers and disclosure of sales and

customer information.

       23.    For approximately seven months, Rust-Oleum failed to provide Polar with

the required sales and customer information, nor did it refer customers back to Polar.

       24.    Rust-Oleum’s failure to refer customers to Polar and to supply customers

with orders after termination of the Agreement caused damages to Polar’s business and

reputation.

                              Count I: Breach of Contract

       25.    Plaintiff hereby incorporates Paragraphs 1-24 and further alleges as follows:

       26.    The Parties entered into a binding contractual agreement.
                                        Page 4 of 7




       Case 4:20-cv-00017-HRH Document 1 Filed 05/05/20 Page 4 of 12
       27.      Defendant breached that agreement when it failed to comply with its terms

including, but not limited to, failure to account for and pay royalties, release of sales

information, release of customer information, and failure to refer customers back to Polar

upon termination of the Agreement.

       28.      Defendant’s breaches have caused Polar damages in an amount to be more

specifically proven at trial.

          Count II: Breach of the Covenant of Good Faith and Fair Dealing

       29.      Plaintiff hereby incorporates Paragraphs 1-28 and further alleges as follows:

       30.      The contract between the parties had an implied covenant of good faith and

fair dealing.

       31.      Defendant breached the covenant of good faith and fair dealing by requiring

Plaintiff to expend significant resources to meet expected demand representations, then

failing to fulfill those expected demands.

       32.      Defendant failed to provide Plaintiff timely disclosure of client and sales

information upon termination of the exclusivity agreement, thereby preventing Plaintiff

from re-establishing its sales of product in the market.

       33.      Defendant failed to refer customers back to Plaintiff resulting in unfulfilled

orders and reputation damages.

       34.      Defendant’s failure to provide accountings of sales and royalties prevented

Plaintiff from appreciating the low volume of purchases and sales actually resulting from

Defendant’s exclusive distribution of the products.
                                          Page 5 of 7




        Case 4:20-cv-00017-HRH Document 1 Filed 05/05/20 Page 5 of 12
       35.    Defendant’s actions with respect to this Agreement were done in bad faith

and with intent to harm Plaintiff’s business.

                               Count III: Misrepresentation

       36.    Plaintiff hereby incorporates Paragraphs 1-35 and further alleges as follows:

       37.    Defendant negligently misrepresented its intent to maintain an exclusive

purchase and sales contract with Plaintiff for the duration of the contract term.

       38.    Defendant negligently misrepresented its intent to meet the agreed-upon

purchase threshold to maintain exclusivity.

       39.    Defendant negligently misrepresented its intent to enter into third-party

agreements for the sale and distribution of Plaintiff’s products.

       40.    Plaintiff reasonably relied on Defendant’s misrepresentations.

       41.    Plaintiff’s reliance upon Defendant’s misrepresentations is a direct and

proximate cause of Plaintiff’s damages.

                                      Prayer for Relief

       WHEREFORE Plaintiff hereby demands a jury trial on each and every triable cause

in this action and prays for relief in an amount of approximately $2,500,000 to be proven

more specifically at the trial in this cause, its attorney’s fees, costs, interest, and any other

such relief as is deemed just and equitable in the premises.




                                          Page 6 of 7




        Case 4:20-cv-00017-HRH Document 1 Filed 05/05/20 Page 6 of 12
                Dated this 29th day of April, 2020.

                              Amy K. Welch
                              The Law Offices of William R. Satterberg, Jr.
                              Attorney for Plaintiff
                              By: /s/ Amy K. Welch
                              Amy K. Welch, Alaska Bar No. 1409064




                            Page 7 of 7




Case 4:20-cv-00017-HRH Document 1 Filed 05/05/20 Page 7 of 12
                         APPENDIX 1
Case 4:20-cv-00017-HRH Document 1 Filed 05/05/20 Page 8 of 12
Case 4:20-cv-00017-HRH Document 1 Filed 05/05/20 Page 9 of 12
Case 4:20-cv-00017-HRH Document 1 Filed 05/05/20 Page 10 of 12
Case 4:20-cv-00017-HRH Document 1 Filed 05/05/20 Page 11 of 12
Case 4:20-cv-00017-HRH Document 1 Filed 05/05/20 Page 12 of 12
